Title: Thomas W. Maury to Thomas Jefferson, 24 January 1816
From: Maury, Thomas Walker
To: Jefferson, Thomas


          
            Dear Sir
             Richmond 24th January 1816
          
          I have been requested by several members of the House of Delegates to ask your attention to the following memorandum & enquiries, and to ask that you will (as soon as convenient,) reply to them, inasmuch as the business before the house depends upon the information they ask.
          The House of Delegates has created a committee with leave to bring in a bill  “to provide an accurate chart of each County and a general map of the territory of the Commonwealth. The map of the County is intended to be upon a large scale. It will be important It will be important to direct the attention of the several Counties to the proper objects to be embraced by such a map. In their enumeration assistance might be derived from an intelligent naturalist. Quere should not a mineralogist be engaged to describe the character of the Country by reference to the substratum of its soil, or the fossils which appear above it? How far may the progress of science be otherwise aided by the proposed labour?
          It may be the intention of the committee of finance, to substitute for the commissioner’s returns of a variety of taxable property, on which the taxes may be repealed, the formation & return of statistical tables. Quere. what objects should those tables embrace?—”
          A bill proposing the creation of fifteen additional banks was yesterday read in the H. of D. It passed to a second reading with fifty or sixty votes against it. This is considered as prophetic of its fate. It will certainly be lost—
          The bill concerning Capt Miller has met with some opposition in the Senate, for want of evidence of the fact of a transfer from his brothers & sisters of the Half blood, of their interest in the property of which Ths. Reed died seized. Documents to this effect ought immediately to be forwarded, if to be procured. I hope you will excuse the trouble I give you, and beleive me
          
            most respectfully yr mo: obt
            Thos W. Maury
          
        